Case 2:18-cv-12734-LJM-EAS ECF No.5 filed 11/14/18 PagelD.19 Page 1 of 2

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

Rudolph Betancourt, Individually,

Case No. 2:18-cv-12734

Plaintiff, Hon. Laurie J. Michelson

Vv.

CNITHL PROPCO FE, LLC, a Delaware
Limited Liability Company,

Defendant

STIPULATION TO DISMISS PLAINTIFFS* CLAIMS AGAINST DEFENDANT WITH PREJUDICE
AND WITHOUT COSTS

THE PARTIES HEREBY STIPULATE to the entry of an Order Dismissing the Plaintiffs’ Claims

against Defendant, CNI THL PROPCO FE, LLC, With Prejudice and Without Costs, the parties having

amicably resolved their differences pursuant to a Settlement Agreement.

Dated: November 14 2018 LAW OFFICES OF OWEN B. DUNN, JR.

Attomeys for Plaintiff
Bv: /s/Owen B. Dunn. Jr.

4334 W. Central Avenue, Suite 222
Toledo, OH 43615

Dated: November 14,2018 MILLER, CANFIELD, PADDOCK AND STONE, PLC
Attorneys for Defendant
Bv: /s/James E. Snurr (P33049J
277 S. Rose Street, Kalamazoo, MI 49007
Case 2:18-cv-12734-LJM-EAS ECF No.5 filed 11/14/18 PagelD.20 Page 2 of 2

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

Rudolph Betancourt, Individually,

Case No. 2:18-cv-12%34
Plaintiff, Hon. Laurie J. Michelson
Vv.
CNITHL PROPCO FE, LLC, a Delaware
Limited Liability Company,

Defendant.

ORDER DISMISSING PLAINTIFF S* CLAIMS AGAINST DEFENDANT
WITH PREJUDICE AND WITHOUT COSTS

The parties having stipulated and the Court being fully advised in the matter:

IT IS HEREBY ORDERED that the Plaintiffs’ Claims against Defendant CNI THL
PROPCO FE, LLC are Dismissed with prejudice and without costs or attorney’s fees, the parties
having amicably resolved their differences pursuant to a settlement agreement.

This Order resolves the last pending claim and closes the case.

s/LAURIE J. MICHELSON
United States District Judge
Date: November 14, 2018
